UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4006


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CORDARIO ARTEZ CROWDER, a/k/a Tony Crowder,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-00027-GMG-RWT-1)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Weese, Shepherdstown, West Virginia, for Appellant. Kimberly DeAnne Crockett,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cordario Crowder pled guilty, pursuant to a written plea agreement, to conspiracy

to commit false statement during the purchase of a firearm, in violation of 18 U.S.C.

§§ 371, 922(a)(6). The district court sentenced Crowder to 60 months’ imprisonment. On

appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal and reviewing the relevant

proceedings.   Although notified of his right to do, Crowder has not filed a pro se

supplemental brief. The Government declined to file a brief and did not move to enforce

the appellate waiver in Crowder’s plea agreement. ∗        We affirm the district court’s

judgment.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charge to which he is pleading guilty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). The court also must ensure that the

defendant’s plea is voluntary, supported by a sufficient factual basis, and not the result of

force, threats, or extrinsic promises. Fed. R. Crim. P. 11(b)(2)-(3); Williams, 811 F.3d at

622; see also United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991). Our review




       ∗
        Because the Government has not moved to enforce the appellate waiver, we can
conduct a full review pursuant to Anders. See United States v. Poindexter, 492 F.3d 263,
271 (4th Cir. 2007).

                                             2
of the record establishes that the magistrate judge conducted a thorough and complete Rule

11 colloquy and that Crowder’s guilty plea was knowing and voluntary.

       We review a sentence “under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence is reviewed for both

procedural and substantive reasonableness. Id. at 51.   In determining procedural

reasonableness, we consider, among other things, whether the district court properly

calculated the defendant’s Sentencing Guidelines range. Id. If a sentence is free of

“significant procedural error,” then we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.” Id. “Any sentence that is within or below

a properly calculated Guidelines range is presumptively reasonable.” United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      At sentencing, the district court adopted Crowder’s correctly calculated advisory

Guidelines range, provided an opportunity for the parties to argue for an appropriate

sentence, and afforded Crowder an opportunity to allocute. The court heard and considered

but ultimately rejected counsel’s arguments for a downward departure in light of Crowder’s

extensive criminal history. Finally, in explaining the sentence, the court weighed the 18

U.S.C. § 3553(a) factors it deemed most relevant, particularly Crowder’s personal history,

the serious nature of the offense, and the protection of the public from further crimes. We

conclude that Crowder has failed to rebut the presumption of reasonableness that we afford

his within-Guidelines-range sentence. Thus, Crowder’s sentence is procedurally and

substantively reasonable.



                                            3
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for review. We therefore affirm the district court’s judgment.

We deny counsel’s motion to withdraw at this juncture. This court requires that counsel

inform Crowder, in writing, of the right to petition the Supreme Court of the United States

for further review. If Crowder requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was served

on Crowder.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            4